Mr. President, it is particularly pleasant for me to express to you on behalf of my delegation om- warmest congratulations on your outstanding election to preside over the twenty-seventh session of the General Assembly. Your abilities and the experience that you have acquired in the course of a long career entirely devoted to the service of your country made you a natural choice to play the eminent role the General Assembly has entrusted to you. Thanks to your well-known ability and competence, we are sure you will preside over our debates wisely and effectively and thus ensure the final success of our work.
2.	In a world that is more and more shaken by violence, our Organization more than ever has the imperative duty to find and propose to the community of men the ways and means that will lead to detente and peaceful coexistence. That is why, Mr. President, your role is one of vital importance, for from the results of our work will be born either hope and light or doubt, pessimism and fear. This shows that your task, although noble, is very difficult because of the complexity and gravity of the problems we have to confront. We have no doubt that you will be successful in carrying out this exceptional task with your enlightened judgment and your realism and with the assistance and full co-operation of all the Members of this Assembly.
3.	My delegation is also gratified to be able to pay a sincere tribute to the outgoing President of the twenty- sixth session of the General Assembly, Mr. Adam Malik, Minister for Foreign Affairs of Indonesia. Our last session registered important successes, thanks to the work of Mr. Malik, who showed great patience, a spirit of co-operation and effectiveness.
4.	I shall only mention, among the most significant events of the twenty-sixth session, the following: the admission of new Member States, the entry of the People's Republic of China into our world Organization and the election of a new Secretary-General, Mr. Kurt Waldheim, who succeeded U Thant.
5.	The Government of Gabon would like to address to our former Secretary-General, U Thant, a very special tribute for the invaluable work he did at the head of our Organization during a period of 10 years. Because of his total devotion to the cause of peace in the world, U Thant has earned the thanks of our Organization.
6.	To our new Secretary-General, Mr. Waldheim, we would again express our hopes for full success in leading our Organization. His talent, his authority and the diplomatic ability he has constantly shown in the course of the first year of his mandate are an earnest of success for the future.
7.	A few months have elapsed since the holding of two very important international meetings: the third session of the United Nations Conference on Trade and Development [UNCTAD], held at Santiago, Chile, from 11 April to 19 May 1972 and the United Nations Conference on the Human Environment, held at Stockholm from 5 to 16 June 1972.
8.	In Santiago the representatives of the third world once again denounced the increasing gap between the wealthy and the poor nations and again appealed to the industrialized countries to try to reverse that dangerous trend which is so perilous for the future of mankind.
9.	In Stockholm the representatives of the developed countries expressed alarm at the great danger to nature and to the human species from modifications of the ecological balance caused by the frantic and uncontrolled exploitation of natural resources to satisfy ever-increasing needs.
10.	On the one hand are the poor nations suffering from poverty and hunger, and on the other hand are the wealthy nations complaining about the damage caused by the excessive exploitation of natural resources.
11.	As can be seen, the concerns of one group are not necessarily the same as those of the other, and the exchange of views between the wealthy and the poor nations might well be a dialog of the deaf.
12.	In Santiago recently the third session of UNCTAD pronounced the failure of the first United Nations Development Decade, on which so many hopes had been based.
13.	The transfer by the industrialized countries of 1 per cent of their gross national product to the development of the third world has never been achieved. Indeed, assistance for development has decreased both in volume and in real purchasing power, in view of the depreciation of the value 
of money. The prices of raw materials, produced basically by the developing countries, are becoming lower and lower, whereas the prices of the manufactured goods exported by the wealthy countries are attaining a record level. This system of trade relations can only benefit the industrial nations, which can become even richer by it.
14.	The Second United Nations Development Decade that was solemnly proclaimed by the General Assembly in resolution 2626 (XXV) was supposed to follow up the first, and was expected to achieve, if not exceed, the objectives that had been set in order to intensify and improve trade relations so as to provide the third world with resources with which to confront the problems of development. But if attitudes do not change and if morality is not introduced in relations of all kinds between the wealthy and the poor countries, then the Second Decade will end as did the first in bitter and inevitable failure. Such a change of attitude and approach was not manifested in Santiago. The two camps confronted one another: the third world, with its miseries and sufferings, calling for justice and understanding; and the industrial countries, unwilling or unready to accept the idea of a more equitable distribution of the profits derived from trade. This attitude of the wealthy countries can only give rise to doubts and skepticism regarding their willingness to help the developing nations by placing greater resources at their disposal, resources of both a financial and a technological nature.
15.	The fact is that the industrial countries are devoting their wealth and their energies to the arms race, which, whatever may be said, has never been so intense or feverish. The Stockholm Conference warned of the grave risks that nature and mankind are running, as the constant utilization in different regions of the world of weapons of mass destruction and chemical weapons has effects which are as pernicious and dangerous as those of atomic weapons. My Government must most vehemently denounce the use of force entailed in the arms race and the stockpiling of weapons of mass destruction. The United Nations must devote itself, first and foremost, to putting an end to that dangerous situation and impose general and controlled disarmament on the world. But this disarmament must not only be limited to nuclear weapons. It must also cover chemical weapons, since the use of these latter must immediately be condemned and prohibited in those regions where armed conflicts are at present going on.
16.	The limitation of armaments will not only permit the saving of important resources that might then be devoted to development and to the welfare of peoples, but also will make possible a true relaxation of tension in the relations between opposing blocs and ideologies. It will allow us to put out the fires of conflict and will permit the dawning of an era of peaceful coexistence in freedom and in the full exercise of the sovereign rights of individuals. It is that freedom, it is these rights, that the peoples of the third world are fighting to achieve, particularly in Africa, which still suffers from colonialism and racial discrimination.
17.	In Angola, in Guinea (Bissau) and in Mozambique, Portugal, defying the decisions of the General Assembly and world public opinion, still persists in maintaining its domination over African territories, against the will of the peoples to which it refuses the exercise of their right to self-determination and independence. Surely the time has come for the Portuguese leaders to recognize the legitimacy of the people's aspirations and honestly and courageously to find the ways and means, with the leaders of the liberation movements, that will allow Guinea (Bissau), Mozambique and Angola to enjoy their right to self-determination and accede to independence.
18.	In Rhodesia, as in Namibia, the situation is no less disturbing since the dignity of the black man is being flouted. In Rhodesia the Zimbabwe people should have their voice heard and should acquire legitimate rights as citizens. As far as Namibia is concerned, once again we have to express the hope that the Government of South Africa will prove its willingness to achieve peace and show its spirit of conciliation by making concrete and constructive proposals that will lead to the full enjoyment of the right of self-determination by the people of Namibia as a whole.
19.	That will to peace, that spirit of conciliation, are more necessary today than ever, in the light of the efforts being made to find equitable solutions to the conflicts that at present exist. The recent attitude adopted by North and South Korea to find a peaceful solution to the problem of the country's reunification constitutes a clear manifestation of a new spirit. Through their Red Cross organizations these two countries together, without intermediaries and without outside pressures, have decided to undertake negotiations, which we trust will lead to an equitable settlement and an honorable end to the conflict that pits one country against the other, and thus extinguish this source of tension.
20.	So, in the case of the Middle East, the Secretary- General, through his Special Representative, should bring about the resumption of conversations. We believe that the best basis for discussion lies still in Security Council resolution 242 (1967). That resolution was unanimously supported in the General Assembly, and the parties concerned in the conflict publicly agreed with the recommendations contained in it. It is only the full and scrupulous implementation of that resolution that can lead to an equitable solution of the question, thus putting an end to another dangerous situation whose persistence may well lead to a general explosion.
21.	While the third world is involved in a battle without quarter against development, now that mankind is aware of the need to ensure defense of its natural environment, which, if disturbed, might threaten the very survival of mankind, man should not spend his energies and capacities in futile armed struggles which are so anachronistic and obsolete. Man must once and for all outlaw the use of force as the means of solving conflicts between nations. Man must mobilize his genius and his resources to claim a decisive victory over the enemies of the modern world, those enemies that are called hunger, want, pollution, racial discrimination and injustice.
